[a104tarchettiofferlet_image1.gif]


EXHIBIT 10.4




Michael B. Polk
Chief Executive Officer






May 12, 2016


Mark Tarchetti
Via email


Dear Mark,
 
I am very pleased to offer you the position of President of Newell Brands Inc.
(“Newell” or “Company”). This position will be located in our corporate
headquarters in New Jersey effective September 1, and at our offices in New York
City until then, and will report to Michael Polk, Chief Executive Officer.
Your employment in this role commenced effective April 15, 2016 (the “Employment
Commencement Date” or “ECD”). Your starting salary will be $41,667 per pay
period (paid semi-monthly), $1,000,000 annualized. Within thirty days of the
date of this letter, you will be paid, in a lump sum, an amount as necessary to
reflect an adjustment to your annualized base salary to $800,000 retroactive to
February 10, 2016 (calculated up to the ECD), and further adjustment of your
annualized base salary to $1,000,000 retroactive to April 15, 2016.
You will be eligible to participate in the compensation and benefits programs as
outlined below, as well as all other compensation and benefits programs
applicable to employees at your level.
•
Leadership Equity Award Program (LEAP):  You will be eligible to participate in
the Newell Leadership Equity Award Program (LEAP), subject to its terms, with a
target annual award having a grant value of 700% of your annual base salary
amount. Your LEAP award for 2016 shall be granted at the same time as other 2016
LEAP awards are granted to senior executives of the Company generally. Long-term
incentive awards at your level are expected to be 100% performance-based
restricted stock units, as decided by the Organizational Development and
Compensation Committee of the Board of Directors (the “Committee”). Actual share
payouts for performance-based LEAP awards may range between 0-200% of target
based on Company and individual performance. The final terms of all LEAP grants
shall be as determined by the Committee.

•
Management Bonus Plan: You will be eligible to participate in our Management
Bonus Plan. Your target bonus is 100% of earned base salary. Your bonus payout
opportunity ranges from 0-200% of your targeted payout amount. Payout targets
and bonus criteria are reviewed each year and may change from time to time.

•
Integration Equity Grant. You will be provided with an award of 124,463
Restricted Stock Units (RSUs) (the “Integration Grant”), which will be granted
upon approval by the Committee on May 10, 2016 (“Grant Date”). The number of
RSUs was determined by dividing $5,500,000 by Newell’s closing stock price on
April 14, 2016. One-third of these RSUs will vest on each year anniversary of
the grant date, subject to the Company’s achievement of at least $100 million of
total cost and expense reductions resulting from Project Renewal and from the
integration of Jarden Corporation (“Jarden”) operations and personnel during the
performance period beginning April 15, 2016 and



6655 Peachtree Dunwoody Road Atlanta, GA 30328 Phone +1 (770) 418-7885 Fax +1
(770) 677-8889



--------------------------------------------------------------------------------




ending April 30, 2017. Following the grant date, you will receive notification
from Fidelity to accept your grant on their website. The RSU Award Agreement you
accept on the Fidelity website thereafter governs the terms of this Integration
Grant.


Post-Termination. If your employment is terminated by the Company for any reason
other than Good Cause (defined below), you shall be entitled to the following
compensation and benefits:
•
Severance pay in a total amount calculated pursuant the US Newell Severance
Plan, in effect on the date of your termination, that applies to executives at
your level (“Severance Plan”), presently providing 52 weeks of weekly base
compensation thereunder, subject to applicable limitation as to amount under the
Severance Plan, which severance will be payable in a lump sum no later than 60
days after your termination date (provided that if such 60-day period begins in
one calendar year and ends in a second calendar year, such payment shall be made
in the second calendar year). This severance offer also includes any other
benefits in the Severance Plan that run concurrently with severance pay under
the Severance Plan, which may include a COBRA subsidy and outplacement services.

•
Your Management Bonus prorated by a fraction, the numerator of which is the
number of days in the fiscal year in which your date of termination occurs
through your date of termination and the denominator of which is three hundred
sixty-five (365). This partial bonus payment will not be subject to any
individual performance modifier, but will be paid out on the basis of actual
corporate performance levels; provided that the Committee may exercise negative
discretion to reduce the amount payable to a target payout level where the
payout based upon achievement of actual performance levels exceeds the target
payout. This partial bonus will be paid at the same time as Management Bonuses
are paid to active Company employees, no later than March 15th of the following
year.

•
All unvested stock options and LEAP awards shall forfeit except for a pro rata
portion of those LEAP awards and stock options which would have otherwise vested
during the 3-year period after your termination date. The portion of your
unvested LEAP and option awards which shall be permitted to vest as if you
remained employed during that 3-year period shall be calculated on a pro rata
basis for each individual award to reflect the number of days between the grant
date and your termination date relative to the total number of days constituting
the vesting period of such award.

•
Any unvested portion of the Integration Grant which would have otherwise vested
during the 3-year period after your termination date shall thereafter vest and
become payable at such time, if any, as any performance goals applicable to the
Integration Grant have been satisfied (without regard to any time-based vesting
requirements, which requirements will cease to apply).

•
“Good Cause” is defined as failure or refusal to follow a lawful order of the
Board of Directors, Newell’s senior management or your direct supervisor;
misconduct; and/or violating Newell policy or its Code of Conduct & Ethics.

•
You will be required to sign a reasonable separation agreement (including
confidentiality, non-solicitation and non-competition obligations) and release
of claims provided to you by Newell in order for you to receive the foregoing
severance items.

•
These above-described severance provisions are in lieu of any payments or
benefits under any US or other severance pay plan, statute or regulation.



2



--------------------------------------------------------------------------------




•
Notwithstanding anything else set forth herein to the contrary, in the event you
are actually entitled to receive benefits following a termination of your
employment under your Employment Security Agreement as a result of the
occurrence of a Change in Control (as defined therein) prior to your
termination, you will not be entitled to receive severance benefits pursuant to
this letter agreement, and your severance benefits will be governed exclusively
by the terms of your Employment Security Agreement, unless you elect to receive
severance benefits under the terms of this letter and waive any benefits to
which you are entitled under the Employment Security Agreement.



Please note:


You will be solely responsible for any associated tax filings and payment of
taxes associated with your employment, without any gross-up or additional
compensation from the Company, provided that the Company will withhold taxes at
what it determines to be appropriate rates and in what it determines to be
appropriate jurisdictions based on the information available to the Company.


Payments and benefits provided under this letter are intended to be exempt from,
or comply with, Section 409A of the Internal Revenue Code, which is the law that
regulates severance pay. This offer letter shall be construed, administered, and
governed in a manner that affects such intent, and Newell shall not take any
action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this letter may not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in a the imposition of additional tax under Code Section 409A. Although
Newell shall use its best efforts to avoid the imposition of taxation, interest
and penalties under Code Section 409A, the tax treatment of the benefits
provided under this letter is not warranted or guaranteed. Neither the Company
nor its affiliates nor its or their directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by you or any other taxpayer as a result of this letter.


Mark, we are pleased you will continue to support our company Growth Game Plan
and contribute to Newell’s success. This is a significant career opportunity,
and we will count on your leadership to make a difference throughout Newell
Brands.




Sincerely,
 
/s/Michael B. Polk


Michael B. Polk
Chief Executive Officer
 


3



--------------------------------------------------------------------------------








This offer is irrevocable and open for your acceptance until 5:00 PM EST on May
12, 2016. To indicate your acceptance of this offer, please sign in the space
provided below and return it to me.


This offer is intended to lay out all elements of your compensation.
Compensation offers outside this letter agreement, or a previous offer letter,
are not binding and will not be honored, so you should make sure you are clear
on all parts of your offer and future expectations before signing this letter
agreement. Benefits programs, however, may change from year to year, so your
benefits such as medical, dental, vision, retirement, and time off will be
governed by the benefit plans in place at any given time.
 
Your signature indicates acknowledgement that if employed, your employment is to
be "at will" which means that either the Company or you may terminate your
employment at any time, with or without notice, subject to the terms of this
letter agreement above.
 
By signing this letter, you represent and warrant that you are not a party to
any agreement that would limit your ability to work for Newell Brands Inc. You
further represent and warrant that your employment with Newell Brands Inc. will
not require you to disclose or use any confidential, proprietary or trade secret
information belonging to your prior employers. You additionally understand and
acknowledge that Newell Brands Inc. does not require nor want you to disclose
any such confidential, proprietary or trade secret information.
 
 /s/Mark Tarchetti
Signature
 
May 12, 2016
Date




4

